         Case 1:19-cr-00438-RDB Document 115 Filed 11/23/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                     *

       V.                                    *       CRIMINAL NO. RDB-19-0438

JAMIE CLEMONS                                *

                               MEMORANDUM AND ORDER


       Currently pending is Defendant's Renewed Motion to Set Conditions of Release (“Motion”)

(ECF No. 112) and the government’s Opposition to Renewed Motion to Set Conditions of Release

(“Opposition”) (ECF No. 113). The defendant’s current motion is, in essence, his sixth motion to

set conditions of release. The previous motions were made on: (1) December 11, 2019 (ECF No.

18); (2) March 30, 2020 (ECF Nos. 42, 44); (3) April 8, 2020 (ECF No. 51, appeal of denial); (4)

June 3, 2020 (ECF No. 63); and (5) June 17, 2020 (ECF No. 67, appeal of denial). The previous

motions were denied in the following orders: (1) December 17, 2019 (ECF No. 21); (2) April 6,

2020 (ECF No. 49); (3) April 9, 2020 (ECF No. 53, memorandum order denying appeal); and (4)

June 8, 2020 (ECF No. 66). The undersigned has repeatedly assessed the factors pertinent to the

decision of whether release conditions are appropriate in this case, and, in each instance, has

determined that detention is appropriate. Like the prior motions, the pending Motion offers no basis

for reconsideration of the detention order in this case and, accordingly, the Motion (ECF No. 112)

is denied.

       A detention hearing was held in this case on September 16, 2019 and the court entered an

Order of Detention (ECF No. 9). After both parties were fully heard, the undersigned detailed the

reasons for issuing a detention order on the record at the hearing and issued an Order of Detention

summarizing those reasons (ECF No. 9). As noted above, the defendant has on several occasions



                                                 1
         Case 1:19-cr-00438-RDB Document 115 Filed 11/23/20 Page 2 of 3



sought reconsideration of his detention; those requests have been denied. The defendant’s second

motion, filed on March 30, 2020 was based upon the COVID-19 Pandemic. (ECF Nos. 42, 43 and

44). The undersigned denied that motion, detailing the reasons in a Memorandum and Order dated

April 6, 2020. (ECF No. 49). On April 9, 2020, Judge Bennett denied defendant’s appeal from

that decision. (ECF No. 53). The defendant filed a third request for reconsideration of the detention

decision, (ECF No. 63), which the undersigned denied on June 8, 2020. (ECF No. 66).

       As noted in the orders denying defendant’s previous motions for reconsideration, pursuant

to 18 U.S.C. § 3142(f), a detention hearing may be reopened if the “judicial officer finds that

information exists that was not known to the movant at the time of the [detention] hearing and that

has a material bearing on the issue whether there are conditions of release that will reasonably

assure the appearance of such person as required and the safety of any other person and the

community.” The only new arguments presented in Defendant's Motion are that: (1) his trial was

scheduled for November 30, 2020, but jury trials have been suspended as a result of the COVID-

19 virus; (2) his expert witnesses and other witnesses establish the defendant’s innocence and that

representations made at the detention hearing can be refuted; and 3) his physical and mental health

are being compromised by his continued incarceration in light of the ongoing pandemic. (ECF No.

112 at 1-2).

       Other than the fact that the defendant’s November 30 th trial has been postponed, each of

these arguments is a slight variation on previous arguments made by the defendant, both at the

original detention hearing and in his multiple prior requests for reconsideration. None of those

arguments offer any new or additional facts that have a material bearing on the issue of detention.

Nor does the delay in defendant’s trial date change the court’s detention analysis. As detailed in

the government’s Opposition, there was ample reason to order the defendant’s detention (ECF No.



                                                 2
           Case 1:19-cr-00438-RDB Document 115 Filed 11/23/20 Page 3 of 3



at 2-7) and the defendant’s latest arguments do not warrant reconsideration of that decision. (Id. at

8-13). When the court ordered detention based on the defendant’s danger to the community, it was

only after consideration of all relevant options. Defendant has not presented any information in his

latest motion for release that warrants reconsideration of the Order of Detention in accordance with

18 U.S.C. § 3142(f).

          Accordingly, Defendant's Renewed Motion to Set Conditions of Release (ECF No. 112) is

denied.




Date: 11/23/20                                    /s/
                                              Beth P. Gesner
                                              Chief United States Magistrate Judge




                                                 3
